

AMENDED AND RESTATED ADVISORY AGREEMENT


THIS AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”) is made and
entered into as of July 1, 2007, by and between Greenwave Partners LLC, a
Colorado limited liability company (“Greenwave”), and G8Wave, Inc., a Delaware
corporation (the “Company,” and together with Greenwave, collectively referred
to as the “Parties, and each individually a “Party”).
 
BACKGROUND


A. WHEREAS, Greenwave and the Company entered into that certain Advisory
Agreement, dated March 30, 2007 (the “Original Agreement”), pursuant to which
the Company contracted to receive, for itself and its subsidiaries, transaction,
financial and management advisory services from Greenwave and thereby obtain the
benefit of Greenwave’s experience in financings, recapitalizations, mergers,
acquisitions, buyouts, industry consolidations, and business and financial
management generally and its knowledge of the Company’s financial and business
affairs in particular (the “Services”), on the terms and conditions set forth
therein.


B. WHEREAS, the Company is considering entering into a transaction pursuant to
which a publicly-traded company (“PubCo”) will acquire by merger (the “Merger”)
all of the issued and outstanding capital stock and the business of the Company
in exchange for the issuance by Pubco of shares of its common stock to the
Company’s stockholders. As a result of the Merger, the Company would be the
surviving entity of the Merger and a wholly-owned subsidiary of PubCo.


C. WHEREAS, pursuant to Section 10 of the Original Agreement, the Parties desire
to amend and restate the Original Agreement in its entirety, as set forth
herein, such that the Original Agreement, as amended and restated herein, shall
continue in full force and effect.  


NOW, THEREFORE, in consideration of the premises, the respective agreements
hereinafter set forth and the mutual benefits to be derived herefrom, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
 
TERMS


1. ENGAGEMENT.


The Company hereby engages Greenwave to provide the Services to the Company and
its subsidiaries during the Term (as defined in Section 4), and Greenwave hereby
agrees to provide the Services to the Company during the Term, all on the terms
and subject to the conditions set forth below (the “Engagement”).


2. SERVICES OF GREENWAVE.


(a) Greenwave hereby agrees to provide the Services to the Company during the
Term in accordance with applicable law and best practices in the industry. The
Services include, without limitation, consultation with the Company’s board of
directors (the “Board”) and management in such manner and on such business and
financial matters as may be reasonably requested from time to time by the Board,
including, but not limited to: (i) corporate, acquisition and divestiture
strategies; (ii) budgeting of future corporate investments; (iii) public
offerings; (iv) debt and equity financings; (v) sourcing and identifying
potential acquisition candidates; (vi) establishing initial contact and
negotiating letters of intent with targets; (vii) formulating and negotiating
acquisition structures (e.g., stock/cash mix, earnouts, compensation); (viii)
financial modeling of target acquisitions; (ix) oversight of lender approval
process; (x) oversight of due diligence process (including specialists e.g.,
environmental, ERISA, insurance, tax); (xi) negotiating definitive acquisition
and/or financing agreements and ancillary documents; (xii) coordination and
oversight of closing process; (xiii) assisting management in implementation of
integration strategy and post-closing matters (e.g., identifying potential cost
savings, plant closings, employee matters, lease negotiations, supply agreements
and other consolidation opportunities); (xiv) assisting management in
presentations to the investment community and analysts of acquired companies and
results of acquisition strategy, (xv) and other related services requested by
the Company and reasonably acceptable to Greenwave.



--------------------------------------------------------------------------------


 
(b) Greenwave will devote such time and attention to the performance of the
Services as are reasonably necessary. Any reference herein to an approval or
other action of the Board will mean a determination based on a finding by a
majority vote of the members of the Board (excluding the votes of those
directors who are also principals of Greenwave) that the approval or other
action is in the best interest of the Company.


3. COMPENSATION.


(a) The Company hereby agrees to pay to Greenwave, as compensation for Services
to be rendered by Greenwave hereunder, a monthly fee equal to $10,000 for each
month in which Services are rendered during the Term, and appropriately prorated
for partial months (the “Fee”); provided, that (i) the Fee shall not begin to
accrue until the Commencement Date (as defined in Section 4), if any, and (ii)
the Fee shall be payable no later than the tenth day of the calendar month
following the Commencement Date (the “First Payment Date”). On the First Payment
Date, the Company shall pay to Greenwave all amounts that have accrued pursuant
to Section 3(a)(i), appropriately prorated for the partial month, and
thereafter, the monthly Fee shall be payable no later than ten (10) days after
the calendar month in which the Services were provided.


(b) In addition to the Fee, the Company hereby agrees that, promptly after
request from Greenwave from time to time, the Company shall reimburse Greenwave
for its out-of-pocket expenses reasonably incurred by Greenwave during the Term
in furtherance of the performance of the Services; provided, that the Company’s
prior written consent shall be required before Greenwave incurs any individual
expense in excess of $500. In order to obtain reimbursement of any expense,
Greenwave shall submit to the Company written documentation (e.g., receipts) of
such expense, along with any other supporting documentation reasonable requested
by the Company. All such documented expenses shall be reimbursed on at least a
monthly basis.


4. TERM.


The Engagement shall not commence unless and until both (i) the Merger closes,
and (ii) the Company receives equity financing from unaffiliated third parties
of at least $2.0 million (a “Minimum Financing”) after the date hereof and prior
to the 6th month anniversary of the date hereof (the later of the date the
Merger closes and the date the Company receives the Minimum Financing being the
“Commencement Date”). If the Merger closes and the Company receives such Minimum
Financing within such 6th month period, the Engagement will be in effect for an
initial term of one (1) year (the “Initial Term”), commencing on the
Commencement Date and expiring on the one (1) year anniversary thereof. If the
Merger does not close or the Company does not receive the Minimum Financing
within such 6th month period, the Agreement shall terminate and no longer have
any force or effect. The Engagement will be renewed automatically thereafter on
a year-to-year basis unless one party gives the other thirty (30) days’ prior
written notice of its desire not to renew this Agreement. The Initial Term, as
renewed in accordance with the terms of this Agreement, is referred to herein
from time to time as the “Term.”



--------------------------------------------------------------------------------


5. TERMINATION; SURVIVAL.


(a) The Engagement may be terminated prior to the expiration of the Term (i) by
the mutual written consent of the parties, (ii) by either party, if the other
party materially breaches the terms of this Agreement and does not cure such
breach within thirty (30) days of receipt of written notice of such breach from
the non-breaching party, or (iii) by either party, if the other party becomes
insolvent or seeks protection pursuant to any bankruptcy, receivership, trust
deed, creditors arrangement, composition, or comparable proceeding, or if any
such proceeding is instituted against the other party and not dismissed within
sixty (60) days, or if the other party dissolves, liquidates, or ceases to
conduct business.


(b) In the event the Engagement terminates pursuant to (A) Section 5(a)(i) or
Section 5(a)(iii) above, Greenwave shall only be entitled to the unpaid portion
of the Fee that accrued and became payable pursuant to Section 3 prior to the
effective date of such termination, (B) Section 5(a)(ii) above and Greenwave is
the breaching party, Greenwave shall only be entitled to the unpaid portion of
the Fee that accrued and became payable prior to the material breach that gave
rise to such termination, and (C) Section 5(a)(ii) above and the Company is the
breaching party, Greenwave shall be entitled to the unpaid portion of the Fee as
of the effective date of termination, plus the monthly Fee for three (3)
additional months or for the remainder of the then current Term, whichever is
shorter.


(c) In the event the Engagement expires by its terms or is terminated pursuant
to this Section 5, all of the provisions of this Agreement shall terminate,
except that the following provisions hereof shall survive: Sections 5 through
19. The termination or expiration of the Engagement shall not effect either
party’s rights that accrued prior thereto.


6. INDEMNIFICATION.


Each party (an “Indemnifying Party”) shall indemnify the other party and its
affiliates and their respective successors and assigns, and each of their
respective officers, directors, employees, stockholders, consultants and agents
(collectively, the “Indemnified Parties”), in respect of, and hold them harmless
against, any and all claims, demands, causes of action, actions, proceedings,
judgments, debts, obligations, liabilities, damages, fines, fees, penalties,
interest obligations, taxes, deficiencies, losses, costs and expenses (including
amounts paid to enforce the provisions of this Section 6 and amounts paid in
settlement, interest, court costs, costs of investigators, fees and expenses of
attorneys, accountants, financial advisors and other experts, and other
expenses) (collectively, “Damages”) incurred or suffered by any of the
Indemnified Parties arising out of, resulting from, relating to, or constituting
(i) any fraud, misrepresentation or breach of this Agreement by the Indemnifying
Party, or (ii) any gross negligence or willful misconduct by the Indemnifying
Party.


7. GREENWAVE AN INDEPENDENT CONTRACTOR.


Each of Greenwave and the Company hereby agree that Greenwave will perform the
Services as an independent contractor, retaining control over and responsibility
for its own operations and personnel. Without limiting the foregoing, Greenwave
acknowledges and agrees that neither it nor its employees or agents shall have
any right to any compensation or benefits that the Company grants its employees,
including any salary, pension, stock, bonus, profit sharing, health or other
benefits that are available to employees of the Company, and Greenwave will be
solely responsible for all insurance, employment taxes, FICA taxes and all
obligations to governments or other organizations arising out of this Agreement,
and acknowledges that no income, social security or other taxes will be withheld
or accrued by the Company on Greenwave’s behalf. In addition, Greenwave shall
not use any sub-contractors to perform the Services hereunder. Greenwave shall
be solely responsible for any and all injuries and liabilities that may result
from performance of the Services under this Agreement, and shall be solely
responsible for the purchase and maintenance of employment and/or workers
compensation insurance coverage related to its employees, contractors, agents
and consultants, and the Company shall have no responsibility or liability for
any such coverage. Neither Greenwave nor its principals, officers or employees
will be considered employees or agents of the Company as a result of this
Agreement, nor will any of them have authority to contract in the name of or
bind the Company based on the consulting relationship established hereunder.



--------------------------------------------------------------------------------


 
8. CONFIDENTIAL INFORMATION.


Greenwave acknowledges that the information, observations and data obtained by
it and its principals, agents and employees during the course of Greenwave’s
performance under this Agreement, including, but not limited to, trade secrets,
know how, technical and business information, models, techniques, formula,
processes, samples, inventions and ideas business plans, financial data and
business relations (“Company Confidential Data”), whether or not marked as
proprietary or confidential, are the Company’s valuable, special and unique
assets. Greenwave therefore agrees that it will not, nor will it permit any of
its principals, agents or employees to, disclose to any person or entity any of
the Company Confidential Data, without the Company’s prior written consent,
unless and to the extent that (i) the Company Confidential Data becomes
generally known to and available for use by the public otherwise than as a
result of Greenwave’s acts or omissions to act, or (ii) such disclosure is
required be produced pursuant to an order of a court of competent jurisdiction
or a valid subpoena, provided that Greenwave promptly notifies the Company of
such required disclosure and reasonably cooperates with the Company’s efforts to
contest or limit the scope of such disclosure. The Company acknowledges that the
information, observations and data pertaining to Greenwave obtained by Company
and its principals, agents and employees during the course of Greenwave’s
performance under this Agreement, including, without limitation, any advice
rendered by Greenwave, whether formal or informal, may not be disclosed, in
whole or in part, to any third party (other than the Company’s agents or
representatives) or summarized, excerpted from or otherwise referred to without
Greenwave’s prior written consent (the “Greenwave Confidential Information”). To
the extent consistent with legal requirements, all information given to one
party of this Agreement (the “Recipient Party”) by the other party (the
“Providing Party”), including, without limitation, this Agreement, except for
disclosures pursuant to (i) through (ii) of this Section 8, will be held by the
Recipient Party in confidence and will not, without the Providing Party’s prior
written approval, be disclosed to anyone other than the Recipient’s agents and
advisors who require such information to perform services for the Providing
Party as contemplated by this Agreement (and who agree to use such information
only in connection with such services) or used by such person or entity for any
purpose other than those contemplated by this Agreement.


9. NOTICES.


Any notice or report required or permitted to be given or made under this
Agreement by one party to another will be deemed to have been duly given or made
if personally delivered, delivered by reputable overnight courier, sent by
telecopy, or, if mailed, when mailed by registered or certified mail, postage
prepaid, to the other party at the following addresses (or at such other address
as will be given in writing by one party to the other):


If to Greenwave:
Greenwave Partners LLC
c/o Brownstein Schnel Holdings
1900 Avenue of the Stars
Suite 2701
Los Angeles, CA 90067
Attention: Chad Brownstein, Manager, and Jonah Schnel, Manager



--------------------------------------------------------------------------------


 
If to the Company:


G8Wave, Inc.
126 Brookline Ave. Suite 201
Boston, MA 02215
Attention: Habib Khoury


10. ENTIRE AGREEMENT; MODIFICATION.


This Agreement and (i) contains the complete and entire understanding and
agreement of Greenwave and the Company with respect to the subject matter
hereof, (ii) supersedes all prior and contemporaneous understandings, conditions
and agreements, oral or written, express or implied, respecting the engagement
of Greenwave in connection with the subject matter hereof, including, but not
limited to, the Original Agreement, and (iii) may not be modified except by an
instrument in writing executed by a duly authorized representative of each of
Greenwave and the Company.


11. WAIVER OF BREACH.


No waiver of any provision of this Agreement shall be effective unless in a
writing signed by the party entitled to enforce such provision. The waiver by
any party of a breach of any provision of this Agreement by any other party will
not operate or be construed as a waiver of any subsequent breach of that
provision or any other provision thereby.


12. ASSIGNMENT.


Neither Greenwave nor the Company may assign their respective rights or
obligations under this Agreement without the express written consent of the
other party hereto; provided, that the Company may assign this Agreement without
such consent to any person or entity that acquires its business or assets,
including, but not limited to, Pubco as part of the Merger.


13. GOVERNING LAW; VENUE.


This Agreement will be deemed to be a contract made under, and is to be governed
and construed in the accordance with, the internal laws of the State of
Delaware, without regard to conflict of law principles.


14. SEVERABILITY.


If any provision of this Agreement is declared by any court of competent
jurisdiction to be invalid for any reason, such invalidity shall not affect the
remaining provisions of this Agreement, which shall be fully severable, and
given full force and effect.


15. ATTORNEYS’ FEES.


In the event that there has been a breach of any provisions of this Agreement by
any party hereto, the other party will be entitled to recover its reasonable
costs and attorneys’ fees in any legal proceeding to enforce the terms of this
Agreement.



--------------------------------------------------------------------------------


 
16. COUNTERPARTS.


This Agreement may be executed in counterparts and by facsimile signature, each
of which shall be deemed an original, but all of which, together, shall
constitute one and the same instrument.


17. HEADINGS.


The headings used in this Agreement are used for convenience only and are not to
be considered in construing or interpreting this Agreement.
 
18. FURTHER ASSUARANCES.


Each party shall take all actions and execute all documents reasonably necessary
to effectuate the purposes and intents of this Agreement.
 
19. BENEFICIARIES.


The benefits of this Agreement shall inure to the parties hereto, their
respective successors and permitted assigns, and the obligations and liabilities
assumed in this Agreement by the parties hereto shall be binding upon their
respective successors and permitted assigns.


[REMAINDER LEFT BLANK - SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date above written.




GREENWAVE PARTNERS LLC,
G8Wave, Inc.,
a Colorado limited liability company
a Delaware corporation
   
By:      /s/ Chad Brownstein                                 
By:       /s/ Habib Khoury                                        
   
Name: Chad Brownstein
Name:     Habib Khoury                                           
   
Title: Manager, Greenwave Partners LLC
Title:       President                                                   



By:      /s/ Jonah Schnel                                       


Name: Jonah Schnel


Title: Manager, Greenwave Partners LLC
 

--------------------------------------------------------------------------------

